DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 09/09/2020.
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 09/09/2020, 08/03/2021 and 10/28/2021 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 09/09/2020 are acceptable for examination purposes.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(1) prior art against the later invention.
Claims 1, 2 are8-14 and 15 (alternatively)  rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20170025720 to Kaiser (Kaiser) as evidenced by KR20070025417 to Park (Park, machine translation)
Regarding claim 1, Kaiser discloses a battery module, comprising: a plurality of battery cells stacked alongside each other (Title, Abstract, Fig. 1); a plurality of cell cartridges stacked so as to surround the plurality of battery cells (element 12, para 77, Fig. 2) and a plurality of PCM capsules (36, Fig. 8, 9) and disposed in the cell cartridges, each of the PCM capsules containing a phase change material (PCM) therein (para 77). As appeared to Examine, r the PCM filling material apparels to be encapsulated.
Alternatively, it would be obvious to encapsulate PCM material since it well known as evidenced by Park (Claim 6).
Regarding claim 15, Kiser discloses a battery pack, comprising a plurality of battery modules (Fig. 1, Abstract).
Alternatively claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170025720 to Kaiser in view KR20070025417 to Park.
Regarding claim 1, Kaiser discloses a battery module, comprising: a plurality of battery cells stacked alongside each other (Title, Abstract, Fig. 1); a plurality of cell cartridges stacked so as to surround the plurality of battery cells (element 12, para 77, Fig. 2)  and a plurality of PCM material disposed within said cartridges. Kiser does not expressly disclose wherein PCM material is encapsulated. 
Park teaches a battery pack (claim 1), comprising a plurality of battery cells and plurality cartridges (claim 4), wherein each cartridge contains PCM (endothermic) material   encapsulated into inert capsule (claim 6). Park also teaches that as a result of such structural design a deformation of the battery pack as a result of heat can be prevented and change in resistance of the battery pack can be suppressed. 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Kiser by encapsulated PCM as taught by Park , in order  to prevent deformation of the battery pack and minimize the resistance of the battery pack. 
Regarding claim 2, modified Kaiser discloses wherein each of the battery cells includes:  an electrode assembly (Kiser, para 30), a cell case having an accommodation portion for accommodating the electrode assembly and a sealing portion extending outwardly from a periphery of the accommodation portion (para 30, fig. 2) and an xtending outwardly through the sealing portion of the cell case (Kaiser Fig. 15).
Regarding claims 8 and 9, modified Kaiser discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition Park, teaches that The battery pack constituting member including the endothermic material may be in contact with or directly adjacent to a portion where relatively much heat is generated, such as a battery cell, an electrical connecting member, or the like. . Among them, a preferable battery pack constituent member including the endothermic material is a member that is in direct contact with or adjacent to the battery connecting member, and examples thereof include electrode terminals and / or connection terminals of the battery cell  (p.2). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the positions of PCM capsules  within battery module of modified Kaiser in order to provide better head absorption  as an obvious design choice. 
Regarding claim 10, modified Kaiser discloses the invention as discussed above as applied to claim 8 and incorporated therein. In addition, Park teaches that the PCM capsule has at least circular shape (Fig. 3). However, courts have held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to make the PCM 
Regarding claim 11, modified Kaiser discloses wherein each of PCM capsule comprises sheath configured to accommodate PCM material (Park, Fig. 3).
Regarding claim 12, modified Kaiser discloses wherein each of the PCM capsules is located inside an associated one of the cell cartridges, (Fig. 8 of Kiser, Fig. 3 of Park, p.4). With regard to the limitations: “wherein each of the PCM capsules is located inside an associated one of the cell cartridges, each PCM capsule being insert-injected along with a resin In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. PMC, does not depend on its method of production, i.e. inserted/injected In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding claim 13, modified Kaiser discloses the invention as discussed above as applied to claim 12
Regarding claim 14, modified Kaiser discloses the invention as discussed above as applied to claim 12 and incorporated therein. Modified Kiser, does not expressly discloses wherein the each PCM capsule has a spherical shape. However, the courts have held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04. Therefore, it  would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the each PCM capsule in order to better accommodate within the cartridge. 
Regarding claim 15, modified Kaiser discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Kiser teaches that the battery module is suited for use on in hybrid, plug-in hybrid or electric vehicles as an energy source for providing the electrical energy required for the operation of such a vehicle. Therefore, it  would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of the battery modules in order to provide enough energy for such “energy hungry” device , to ease manufacturing  and be able to use these modules in devices of different size and weight.    It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a more than one battery module, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-7 depend from claim 3 directly or indirectly and fall therewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727